Citation Nr: 0332095	
Decision Date: 11/18/03    Archive Date: 11/25/03

DOCKET NO.  00-09 352	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an increased rating for whiplash syndrome, 
currently rated as 20 percent disabling.

2.  Entitlement to an increased rating for myofascial pain 
syndrome, currently rated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

C. Dillon, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1991 to April 
1996.

This matter arises before the Board of Veterans' Appeals 
(Board) on appeal from a December 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama, that denied increased ratings for 
whiplash syndrome and myofascial pain syndrome.

In January 2002, the veteran appeared at the Montgomery RO 
and testified at a personal hearing before a Decision Review 
Officer (DRO).  A transcript of the hearing is of record.

In May 2002, the RO increased the ratings from 10 percent to 
20 percent for both whiplash syndrome and myofascial pain 
syndrome, effective August 29, 2000, the date the claim for 
increase was received.  These claims nevertheless remain on 
appeal because a 20 percent rating for each of these 
disabilities is less than the maximum benefit available under 
VA laws and regulations.  See AB v. Brown, 6 Vet. App. 35 
(1993).

In January 2003, the Board remanded this case to provide the 
veteran an opportunity to attend a Travel Board hearing.  In 
June 2003, he appeared at the Montgomery RO and testified at 
a personal hearing before the Acting Veterans Law Judge who 
is rendering the determination in this case.  A transcript of 
the hearing is of record.

As noted in the Board's January 2003 remand, there is another 
matter on appeal before the Board involving a claim for 
vocational rehabilitation training under Chapter 31, Title 
38, United States Code.  A Board hearing for that issue was 
conducted in May 2001, and the matter was remanded to the RO 
in August 2001 for additional development.  Much like the 
record before the Board in January 2003, the claims file does 
not indicate what action, if any, the RO has undertaken 
concerning that matter since August 2001.  When that matter 
is returned to the Board, it will be addressed in a separate 
decision by the Veterans Law Judge who conducted the hearing 
in May 2001.  See 38 U.S.C.A. § 7107(c) (West 2002); 
38 C.F.R. § 20.707 (2003).

The veteran has contacted the RO on several occasions 
apparently regarding a claim for clothing allowance.  
Although it seems the RO is aware of the veteran's intention, 
the Board is referring this issue to the RO for appropriate 
action.  See Godfrey v. Brown, 7 Vet. App. 398 (1995).


REMAND

Effective September 26, 2003, the criteria for evaluating 
disorders of the spine were amended.  See 68 Fed. Reg. 51,454 
(Aug. 27, 2003).  A remand is necessary to allow the RO to 
consider whether the new criteria should be applied in this 
case.

VA must make reasonable efforts to assist the claimant in 
obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2003).  The veteran has identified outstanding VA and non-VA 
medical records requiring further development.

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  
38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2003).  The evidence reflects the veteran's service-
connected spine disabilities have worsened since the last VA 
spine examination in April 2002.  See Proscelle v. Derwinski, 
2 Vet App 629 (1992).  Re-examination is therefore necessary 
to adequately assess the current level of disability.  See 
Glover v. West, 185 F.3d 1328 (Fed. Cir. 1999); Snuffer v. 
Gober, 10 Vet. App. 400 (1997); VAOPGCPREC 11-95.  The Board 
also notes that although the veteran presented medical 
records for the April 2002 VA examiner to review, there is no 
indication the claims file was reviewed.  See Caffrey v. 
Brown, 6 Vet. App. 377, 381 (1994).  
 
VA must notify the veteran of evidence and information 
necessary to substantiate his claim and inform him whether he 
or VA bears the burden of producing or obtaining that 
evidence or information.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2003); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002) (holding that section 5103(a), as amended by 
VCAA, and § 3.159(b), as recently amended, require VA to 
inform claimant of which evidence VA will provide and which 
evidence claimant is to provide, and remanding where VA 
failed to do so).
In this case, the record does not show the veteran was 
provided adequate notice for the issues on appeal.  For 
example, the RO's November 2001 evidence-development letter 
to the veteran provided the criteria for service connection 
rather than the criteria for an increased rating.

The United States Court of Appeals for the Federal Circuit 
invalidated the 30-day response period contained in 38 C.F.R. 
§ 3.159(b)(1) as inconsistent with 38 U.S.C.A. § 5103(b)(1).  
Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, 345 F.3d 1334 (Fed. Cir. 2003).  The RO should 
therefore ensure that VA's notice to the veteran include the 
requisite time allowed to respond to an RO request for 
additional information or evidence.

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO must review the claims file 
and ensure that all duty to notify 
obligations have been satisfied in 
accordance with the recent decisions in 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002) and Paralyzed Veterans of America 
v. Secretary of Veterans Affairs, as well 
as 38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002), and any other applicable 
legal precedent.

2.  The RO must ask the veteran to 
identify all VA and non-VA health care 
providers that have treated or evaluated 
him since 1998 for his service-connected 
whiplash and myofascial pain syndrome.  
The RO should then obtain records from 
each health care provider the veteran 
identifies.  The RO should specifically 
inquire about medical records from the 
"Center of Pain" in Montgomery, where 
the veteran has reported receiving 
injections, and "Health South" or 
"Hill South", where the veteran has 
reported receiving physical therapy.  The 
RO should also obtain updated VA medical 
records from the Montgomery VAMC, where 
the veteran was seen in April 2003 and 
was scheduled to be seen in July 2003.

3.  The RO must schedule the veteran for 
VA examination of the spine, as specified 
below.  The claims file and a copy of this 
remand must be made available to and 
reviewed by the examiner prior to the 
requested examination.  The examiner 
should indicate in his or her report that 
the claims file was reviewed.  All 
necessary tests should be conducted.  The 
examination of the cervical and lumbar 
spine should include range of motion 
studies, commentary as to the presence and 
extent of any painful motion or functional 
loss due to pain, specific information as 
to the frequency and duration of 
incapacitating episodes in the past 12 
months, and a description of all 
neurologic manifestations (e.g., radiating 
pain into an extremity).  The examiner 
should also specifically state if 
ankylosis and muscle spasm are present.  
All opinions and conclusions expressed 
must be supported by a complete rationale.  
Where possible, the examiner should 
provide separate findings and medical 
conclusions for each of the veteran's 
service-connected spine disabilities. 

4.  The RO should then readjudicate the 
veteran's increased rating claims, with 
application of all appropriate laws and 
regulations, including consideration of 
any additional information obtained as a 
result of this remand.  The RO should 
document its consideration of the revised 
criteria for rating disabilities of the 
spine.  If any of the decisions with 
respect to the claims remain adverse to 
the veteran, he and his representative 
should be furnished a supplemental 
statement of the case and afforded an 
appropriate period of time within which 
to respond thereto.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	KATHLEEN K. GALLAGHER
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



